PER CURIAM.
Affirmed. Appellant waived his right to appeal upon entering his plea to thirteen counts charging a scheme to defraud. There was no reservation of a right to appeal. We also note that appellant has never sought to withdraw his plea and permit the state to reinstate the one hundred charges dropped contemporaneously with his entering the plea. Additionally, appellant’s claims of lack of jurisdiction are without merit. Cf. Hoover v. State, 530 So.2d 308 (Fla.1988); Maralit v. State, 468 So.2d 490 (Fla. 1st DCA 1985); Livolsi v. State, 451 So.2d 542 (Fla. 2d DCA 1984). In any event, our examination of the issues raised by appellant reflects that he was convicted of a crime which is distinct from the misdemeanor appellant asserts was applicable under the regulatory statute that he contends governed his activities.
DELL, STONE and WARNER, JJ., concur.